DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements submitted on 12/16/2019, 10/04/2019, and 05/16/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “2”, “125”, “225”, and “415”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “1242” of Fig. 10A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 
The drawings are objected to because reference sign “234” as shown in Fig. 4A does not appear to point to any corresponding structure or feature, reference sign “419” as shown in Fig. 5B does not appear to point to any corresponding structure or feature of the piston rod, and reference sign “450” as shown in Fig. 8A does not appear to point to any corresponding structure or feature.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “319” of Fig. 5A has been used to designate both the curved distal circumferential edge as well as a pair of opposed openings and reference character “419” of Fig. 5A and Fig. 5B has been used to designate both a piston washer as wells as a feature of piston rod 410.  Corrected drawing sheets in 
Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
The disclosure is objected to because of the following informalities:
In page 1, lines 26-27, “log results in a misleading picture” should read “log results is a misleading picture”  
In page 10, line 15, it is unclear what is meant by “(here: 24)”
In page 10, line 21, it is unclear what is meant by “(here: 24)”
In page 12, line 28, it is unclear what is meant by “(here: 24)”
In page 18, lines 29-32, applicant makes reference to a “drawing error” which the Examiner believes could be more accurately described as an “alternative configuration for the purpose of displaying certain features”
In page 19, line 33, it is unclear what is meant by “cartridge holder drive arms 328 (???)”
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 12, “dose setting structure” should read “a dose setting structure”
In claim 1, line 21, “release structure” should read “a release structure”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the loading state" in line 2 as well as the limitation “the operational state” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim. This renders the claim indefinite as it is currently unclear whether the applicant intends for the “loading state” and “operational state” of claim 14 to require the same limitations as the “loading state” and “operational state” of claim 8 or if the applicant intends to require separate limitations associated with claim 14 which have not been clearly indicated. For examination purposes, the Examiner is interpreting “the loading state” and “the operational state” of claim 14 as requiring the same limitations for the respective states indicated in claim 8, lines 3-7.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Soerensen et al. (WO 2015055641).
Regarding claim 1, Soerensen et al. discloses a drug delivery device (101 of Fig. 3-4) comprising or adapted to receive a drug-filled cartridge (90 of Fig. 1A and 380 of Fig. 3, see Page 14, lines 10-14), comprising: 
- a housing (“outer housing”, 340 of Fig. 3/“nut housing”, 240 of Fig. 3-4/“distal housing”, 220 of Fig. 3/“proximal inner housing”, 201 of Fig. 3-4), 
- a piston rod (“threaded piston rod”, 280 of Fig. 3-4) adapted to engage and axially displace a piston in a loaded cartridge (380) in a distal direction to thereby expel a dose of drug from the cartridge (380, see Page 26, lines 17-18 and Page 2, lines 24-28), 
- a transmission member (“clutch member”, 290 of Fig. 4 and “ratchet member”, 110 of Fig. 4) defining an axis (see Page 11, lines 11-12 indicating how, “clutch member 290 with outer spline elements is mounted axially locked on the ratchet member” and Fig. 4 illustrating that both 290 and 110 are annular structures defining a central axis), 
- a drive spring (“helical torque spring”, 139 of Fig. 3-4) coupled to the transmission member (290/110, see Page 11, lines 32-35 indicating how drive spring is secured, “at its distal end to the ratchet member 110”)

- dose setting structure (“dial member”, 170 of Fig. 3, “reset tube”, 130 of Fig. 3, and “ratchet tube”, 120 of Fig. 3) allowing a user to simultaneously set a dose amount to be expelled (see Page 26, lines 34-36) and strain the drive spring (139) correspondingly by rotation of the transmission member (290/110, see Page 11, lines 34-35 indicating how, “the spring is strained when the ratchet member is rotated relative to the housing by rotation of the dial member”), the dose setting structure (170/130/120) comprising a dose setting member (120 of Fig. 3) which during dose setting is rotationally coupled to the transmission member (290/110, see Page 11, lines 4-5 indicating that there is no rotational play between 120 and 110 during dose setting) and adapted to rotate in a first direction to set a dose (see Page 26, lines 34-36), 
- a releasable ratchet mechanism (111/291 of Fig. 4) allowing the dose setting member to be rotated in the first direction to a set rotational position (see Page 27, lines 12-20), 
- a releasable clutch mechanism (“outer drive member”, 250 0f Fig. 3-4 and “housing splines”, 204 of Fig. 4) adapted to rotationally lock the drive member (270/260) relative to the housing (340/240/220/201) during dose setting (see Page 13, lines 1-13 and Page 26, lines 10-15), 
- release structure (“button module”, 160 of Fig. 3-4 and “push button”, 181 of Fig. 3) actuatable between a dose setting mode and an expelling mode (see Page 26, lines 12-15 and Page 27, lines 22-32), 
wherein the clutch mechanism (250/204) comprises: 

- a relative to the housing (340/240/220/201) rotationally non-moveable locking member (“housing splines”, 204 of Fig. 4 and note how housing splines 204 are formed integrally on inner surface of proximal inner housing 201 and thus rotationally non-movable relative to the housing unit),  Page 4 of 8
wherein during dose setting and dose expelling (“operational state”, see Page 2, lines 16-22) the clutch member (250) is rotationally locked to the drive member (270, see Page 13, lines 19-30), 
wherein the transmission member (290/110) is actuatable between a dose setting state in which it is allowed to rotate relative to the clutch member (250, see Page 11, line 32 through Page 12, line 3), and an expelling state in which it is rotationally coupled to the clutch member (250, see Page 13, lines 8-13 and Page 13, lines 1-4),
wherein the locking member (204) is actuatable between a dose setting state (“rotationally locked proximal position”, see Page 13, lines 1-13) in which it is in rotationally locked engagement with the clutch member (250), and an expelling state (“rotationally locked proximal position”, see Page 13, lines 1-13) in which it is rotationally decoupled from the clutch member (250, see Page 27, lines 22-32), 
wherein, when the release structure (160/181) is actuated from the dose setting mode to the expelling mode (see Page 26, lines 12-15 and Page 27, lines 22-32): 
- the transmission member (290/110) is actuated from its dose setting state to its expelling state (see Page 27, lines 22-27), 
- the locking member (204) is actuated from its dose setting state to its expelling state (see Page 27, lines 22-27), and 
- the ratchet mechanism is released (see Page 27, lines 15-20), 

Regarding claim 2, Soerensen et al. discloses the drug delivery device of claim 1 and further discloses wherein the transmission member (290/210) and the locking member (204) are moved axially when actuated between the dose setting state and the expelling state (see Page 27, lines 21-26 indicating how 204 and 290 are moved axially apart with respect to each other during transition from dose setting state to expelling state).
Regarding claim 3, Soerensen et al. discloses the drug delivery device of claim 2 and further discloses wherein the transmission member (290/210) and the locking member (204) are axially locked but rotationally free relative to each other (see Page 27, lines 21-26 and note how transmission member and locking member are axially locked with respect to each other so long as push button 181 is pushed).
Regarding claim 4, Soerensen et al. discloses the drug delivery device of claim 1 and further discloses wherein:
the locking member (204) in the dose setting state is in splined engagement (292/204 of Fig. 4) with the clutch member (250, see Page 13, lines 1-13 and note how in “proximal position” 250 is rotationally locked with respect to 204 thanks to the spline engagement between 292 and 204), and
the transmission member (290/210) in the expelling state is in splined engagement with the clutch member (250, and see “cooperating coupling structures” of Page 13, lines 1-5)
Regarding claim 5, 
Regarding claim 6, Soerensen et al. discloses the drug delivery device of claim 1 and further discloses wherein the transmission member (290/110) has at least partly engaged the clutch member (150) before the locking member (204) has actuated to its expelling state (see Page 13 lines 1-4 indicating how 150 and 290 are in permanent rotational engagement). 
Regarding claim 7, Soerensen et al. discloses the drug delivery device of claim 1 and further discloses the drug delivery device comprising a cartridge holder (“actuation sleeve”, 310 of Fig. 3-4) coupled to the housing (340/240/220/201, see Page 14, lines 20-23) and adapted to receive and hold a cartridge (380, see Page 14, lines 10-14), and a coupling mechanism (“fork member”, 210 of Fig. 3-4/“cartridge holder”, 330 of Fig. 3-4) allowing the piston rod (280) to be moved in a proximal direction, this allowing a new cartridge to be received (see Page, 17, lines 24-34 and note, “as the piston rod is pushed proximally during cartridge loading the piston rod and thereby the coupling member will rotate relative to the housing”). 
Regarding claim 8, Soerensen et al. discloses the drug delivery device of claim 7 and further discloses wherein the coupling mechanism (210/330) can be actuated between:
(i). an operational state (“operational state”, Fig. 6C and Fig. 7C) in which the piston rod (280) can be moved in the distal direction by rotation of the clutch member (250, see Page 13, lines 15-30 and note existence of “an operational state in which the inner and outer drive members are rotationally locked to each other” and see Page 26, lines 16-20), and
(ii). a loadings state (“Resetting state”, Fig. 6A and 7A) in which the piston rod (280) can be moved in the proximal direction (see Page 17, lines 30-34).
Regarding claim 9, Soerensen et al. discloses the drug delivery device of claim 7 and further discloses wherein the drive member (270/260) is actuatable between:
(i). an operational state (“operational state”, Fig. 6C and Fig. 7C) in which the drive member (270/260) is rotationally locked to the clutch member (250, see page 20, lines 2-3), and

Regarding claim 10, Soerensen et al. discloses the drug delivery device of claim 9 and further discloses wherein the drive member (270/260) is moved axially when actuated between the operational state (“operational state”, Fig. 6C and Fig. 7C) and the loading state (Fig. 6A and 7A, see Page 13, lines 15-30).
Regarding claim 11, Soerensen et al. discloses the drug delivery device of claim 7 and further discloses wherein the coupling mechanism (210/330) comprises a coupling member (330) adapted to engage a proximal end portion of a cartridge (380, Fig. see Fig. 4 and note how arms of coupling member are adapted to engage both the proximal and distal portion of a cartridge), the coupling member (330) movable between:
(i). a distal loading position (Fig. 6A, note how gripping portions 335 of 330 extend distally away cartridge holder 310) in which the piston rod (280) can be moved in the proximal direction (see Page 18, lines 1-8) and,
(ii). a proximal operational position (Fig. 6B-6C, note how gripping portions 335 of 330 are proximally received by cartridge holder 310) in which the piston rod (280) can be moved in the distal direction by rotation of the clutch member (250, see Page 13, lines 15-30 and note existence of “an operational state in which the inner and outer drive members are rotationally locked to each other”).
Regarding claim 13, Soerensen et al. discloses the drug delivery device of claim 7 and further discloses the cartridge holder (310) being of the front-loaded type (see Page 2, lines 16-22) actuatable between: 
(i). a receiving state (Fig. 6A) in which a cartridge (380) can be inserted and received in a proximal direction (see Page 18, lines 1-8), and
(ii). a holding state (Fig. 6C) in which an inserted cartridge (380) is held in an operational position (see Page 18, lines 10-31).
Regarding claim 14, Soerensen et al. discloses the drug delivery device of claim 13 and further discloses wherein the coupling mechanism (210/330) is actuated between the loading state (“Resetting state”, Fig. 6A and 7A) and the operation state (“operational state”, Fig. 6C and Fig. 7C) when the cartridge holder (310) is actuated between the receiving state (Fig. 6A) and the holding state (Fig. 6C) with a mounted cartridge (380, see Page 18, lines 10-20). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Soerensen et al. (WO 2015055641) in view of Madsen et al. (WO 2015075136).
Regarding claim 15, Soerensen et al. discloses the drug delivery device of claim 1.  Soerensen et al. does not, however, discloses the drug delivery device further comprising a dose logging circuitry adapted to determine an amount of expelled drug, the determination comprising determining, either 
In the same field of endeavor, Madsen et al. teaches a similar drug delivery device comprising an electronically controlled logging module (300 of Fig. 3). The electronically controlled logging module (300) comprises a first rotary sensor part (320 of Fig. 3 and 5) which is rotationally locked to an indicator member (“inner tube member 210” of Fig. 3) adapted to rotate corresponding to a set and/or expelled dose (see Page 16, lines 20-26). The logging module (300) also comprises a second rotary sensor part (330 of Fig. 3 and 6) which is rotationally locked to a housing of the drug delivery device (see Page 17, lines 14-20). The electronically controlled logging module (300) is also provided with electronic circuitry (340 0f Fig. 3) which is provided with a logging means adapted to create a log for dose amounts of drug expelled from a cartridge by the drug expelling means, wherein the dose amounts are calculated based on relative rotation between the first and second rotary sensor parts (330/340) during setting and expelling of a dose of drug (see Page 4, line 34 through Page 5, line 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the drug delivery device of Soerensen et al. by replacing the button module (160 of Fig. 3) with the electronically controlled logging module (300) of Madsen et al. Doing so would provide a drug delivery device comprising dose logging circuitry adapted to determine an amount of expelled drug, the determination comprising indirectly determining the amount of rotation of the transmission member relative to the housing during expelling of a drug. Doing so would be advantageous because automated logging of ejection information reduces the likelihood of having missing or erroneous records which create a misleading picture of injection history (see Page 1, lines 20-31 of Madsen et al.). Additionally, Soerensen et al. teaches that the button module may be in the form of an electronic module adapted to detect relative movement between different members in order to provide an electronic dose logging feature (see Page 10, lines 10-13 of Soerensen et al.). 
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The subject matter of dependent claim 12 could either not be found or was not suggested in the prior art of record. With respect to claim 12, the prior art of record does not disclose or render obvious at the effective filing date of the claimed invention: the feature of the coupling member and the drive member are axially locked but rotationally free relative to each other, as recited in claim 12, in combination with the other elements recited in the dependent claim.
The closest relevant art is: Soerensen et al. (WO 2015055641), which discloses a drug delivery device as in claim 10 (see Para. 25 of the present Office Action), wherein the coupling mechanism (210/330) comprises a coupling member (330) adapted to engage a proximal end portion of a cartridge (380, see Fig. 4 and note how arms of coupling member are adapted to engage both the proximal and distal portion of a cartridge), the coupling member (330) movable between: a distal loading position (Fig. 6A, note how gripping portions 335 of 330 extend distally away cartridge holder 310) in which the piston rod (280) can be moved in the proximal direction (see Page 18, lines 1-8) and, a proximal operational position (Fig. 6B-6C, note how gripping portions 335 of 330 are proximally received by cartridge holder 310) in which the piston rod (280) can be moved in the distal direction by rotation of the clutch member (250, see Page 13, lines 15-30 and note existence of “an operational state in which the inner and outer drive members are rotationally locked to each other”), but Soerensen et al. does not teach the features discussed above as recited in dependent claim 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290.  The examiner can normally be reached on 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                        
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783